Citation Nr: 0931460	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1968 to August 
1971 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  This claim was previously remanded by 
the Board in July 2008 for additional evidentiary 
development.  Such development has taken place and appellate 
review may now proceed.  

The Veteran was scheduled for a hearing before a Travel Board 
Member in May 2008 at the RO in Montgomery, Alabama.  The 
Veteran failed to report to his scheduled hearing, and VA did 
not receive a request to reschedule or an explanation of good 
cause.  As such, the Veteran's request for a hearing is 
deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran's chronic obstructive sleep apnea did not 
manifest during, or as a result of, his military service.  

2.  The Veteran's chronic obstructive sleep apnea is a known 
clinical diagnosis, and such, is not an "undiagnosed 
illness" or a "medically unexplained multi-symptom 
illness."  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for sleep apnea, to include as due to an 
undiagnosed illness as a result of service in Southwest Asia, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.317 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in July 2003, May 2004 and March 2006 that 
fully addressed all notice elements.  The July 2003 letter 
was also sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claim 
in the March 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  In any 
event, because the claim is being denied, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in July 2003 and August 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1) 
(2008).  A "Persian Gulf veteran" is one who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War. See 38 C.F.R. § 3.317(d).  As noted above, the Veteran 
had active service from November 1990 to June 1991, with 
service in the Southwest Asia theater during the Persian Gulf 
War from January 1991 to May 1991.  Therefore, he is a 
"Persian Gulf Veteran" as defined by 38 C.F.R. § 3.317.

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317:  (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. 38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The evidence of record reflects that the Veteran was first 
diagnosed with sleep apnea in December 1997.  According to a 
sleep study of record from December 1997, the Veteran 
exhibited evidence of sleep apnea and was placed on a trial 
of nasal continuous positive airway pressure (CPAP).  The 
Veteran's service treatment records from 1990 to 1991 do not 
reflect that the Veteran was treated for sleep apnea.  
According to the Veteran's April 1991 release from active 
duty examination, the Veteran's nose, sinuses, mouth and 
throat were normal at the time of separation.  Therefore, the 
evidence establishes that the Veteran was not diagnosed with 
sleep apnea during his active duty.  

The Veteran underwent a Persian Gulf War examination in 
October 1995.  According to the examination report, the 
Veteran underwent a uvulopalatoplasty in June 1994 to treat a 
snoring problem.  This examination does not reflect that the 
Veteran was diagnosed with sleep apnea as of this time, 
however.  Records from February 1994 do reflect that the 
Veteran was treated with complaints of snoring.  However, a 
June 1994 treatment record notes that the Veteran's wife did 
not report any episodes of apnea at this time.  The Veteran 
was diagnosed with snoring secondary to a redundant soft 
palate.  These records support a finding that the Veteran was 
not diagnosed with sleep apnea upon separation from active 
duty in 1991.  

Treatment records since the December 1997 diagnosis of sleep 
apnea reflect that the Veteran has continued to seek 
treatment for sleep apnea.  A July 2003 VA respiratory 
examination noted that the Veteran reported having problems 
with sleep apnea since his service in the Persian Gulf.  The 
examiner assigned a diagnosis of sleep apnea, but offered no 
opinion regarding etiology.  An April 2006 posttraumatic 
stress disorder (PTSD) examination also notes that the 
Veteran was diagnosed with sleep apnea after his separation 
from active duty.  Treatment records from as recently as 
November 2007 reflect that the Veteran still carries a 
diagnosis of sleep apnea.  However, while there are extensive 
records of post-service treatment, none of these records 
suggest that the Veteran's chronic sleep apnea may be related 
to his active service, to include his period of service in 
the Persian Gulf.  

The Veteran was afforded a VA examination for his sleep apnea 
in August 2008 for the purpose of determining etiology.  The 
examiner noted that the Veteran served in the Middle East 
around 1991.  The Veteran reported that he slept in his 
vehicle during this time and began having problems with 
sleep.  The examiner noted that that the Veteran was 
currently using a CPAP machine to treat his sleep apnea.  
Upon reviewing the medical evidence of record, the examiner 
concluded that it was not at least as likely as not that the 
Veteran's chronic sleep apnea was related to the Veteran's 
service in Southwest Asia.  The examiner based this opinion 
on the fact that there were no medical records to support 
that the Veteran was diagnosed with obstructive sleep apnea 
during his active duty service.  The examiner opined that 
many of the Veteran's reported sleep problems during military 
service were likely related to his posttraumatic stress 
disorder (PTSD).  The examiner explained that obstructive 
sleep apnea is caused by blockage of the airway, usually when 
the soft tissue in the rear of the throat collapses and 
closes during sleep.  The examiner explained that this was a 
progressive problem that was not likely to be related to the 
Veteran's deployment in the 1990s.  Therefore, the examiner 
concluded that a nexus between the Veteran's symptoms and his 
active military service could not be made.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for sleep 
apnea, to include as due to an undiagnosed illness as a 
result of the Veteran's service in Southwest Asia.  The 
evidence demonstrates that the Veteran was diagnosed with 
sleep apnea in 1997, which is approximately six years after 
the Veteran's separation from active duty.  Since the 
Veteran's condition has been associated with a known medical 
diagnosis, he does not suffer from an "undiagnosed 
illness," or, a "medically unexplained chronic multi-
symptom illness."  See 38 C.F.R. § 3.317.  Therefore, 
service connection as due to an undiagnosed illness as a 
result of service in Southwest Asia is not warranted.  

Likewise, the Veteran is not entitled to service connection 
for sleep apnea as directly related to his military service.  
In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  As discussed 
above, the Veteran's service treatment records do not suggest 
that the Veteran suffered from an in-service disease or 
injury related to his sleep apnea.  Also, in August 2008, a 
VA examiner reviewed all of the medical evidence of record, 
and specifically concluded that the Veteran's sleep apnea did 
not manifest during, or as a result of, his military service, 
to include his service in the Persian Gulf.  As such, the 
Board finds that the preponderance of the evidence 
demonstrates that the Veteran is not entitled to service 
connection on a direct basis, since there is no medical 
evidence suggesting that his sleep apnea is etiologically 
related to his military service. 

The Board recognizes that the Veteran believes his chronic 
sleep apnea manifested as a result of his military service.  
The Board has considered this testimony, but as a layperson, 
the Veteran is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's opinion regarding 
etiology is not competent medical evidence and is not of 
sufficient probative value to outweigh the opinion provided 
by the August 2008 VA examiner.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for sleep apnea, to include as due to 
an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War, must be 
denied.


ORDER

Entitlement to service connection for sleep apnea, to include 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War, is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


